Title: From George Washington to Sarah Cary Fairfax, 30 April 1755
From: Washington, George
To: Fairfax, Sarah Cary

 

[Bullskin Plantation, 30 April 1755]
To Mrs Fairfax—BelvoirDear Madam

In order to engage your corrispondance, I think it expedient, just is incumbent on me to deserve it; which I shall endeavour to do, by embracing the earliest, and every oppertunity, of writing to you.
It will be needless to expatiate dwell on the pleasures that a communication corrispondence of this kind will would afford me, as it shall let it suffice to say—a corrispondance with my Friends is the greatest satisfaction I expect to enjoy, in the course of the Campaigne, and that none of my Friends are able to convey more real delight than you are—to whom from none shall I derive such satisfaction as from yours—for to you I stand indebted for so many many Obligations.
If an old Proverb can claim my belief, I am will apply to my case I shall certainly close ⟨erasure⟩ est share of with success—for surely no Man ever could have made a worse beginning than I have done: out of 4 Horses which we I brought from home, one was I have killd outright, and the other 3 are renderd unfit for use; so that I have been detaind here three days already, and how much longer I may continue to be so, ⟨erasure⟩ the Womb of time must only can discover.
I must beg my Compliments to Miss Hannah Fairfax, Miss Dent, and any other’s that think me worthy of their enquirys. I am Madam Yr most Obedt Servt

Go: Washington
Bullskin Apl the 30th 1755

